Citation Nr: 0330465	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-08 023A	)	DATE
	)
	)


THE ISSUE

Whether an October 1987 decision by the Board of Veterans' 
Appeals (Board), denying the veteran's claim of entitlement 
to service connection for headaches, should be revised on the 
ground of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from October 1966 to April 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on an allegation by the veteran's representative, made in a 
November 2001 Notice of Disagreement and reiterated in a 
January 2002 Substantive Appeal, that an October 1987 Board 
decision was clearly and unmistakably erroneous.  The Board 
has addressed, in a separate decision, the issues raised and 
argued in the Notice of Disagreement and Substantive Appeal.


FINDING OF FACT

An October 1987 Board decision denying entitlement to service 
connection for headaches, was reasonably supported by 
evidence then of record and prevailing legal authority, and 
was not undebatably erroneous.


CONCLUSION OF LAW

The October 1987 Board decision denying entitlement to 
service connection for headaches was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1403 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 2001 decision, the Board remanded the case with 
direction to the RO to undertake certain evidentiary 
development and determine whether the veteran's service-
connected residuals of spinal cord concussion with cervical 
osteoarthritis, arm pain, and headaches should be evaluated 
separately from his service connected hysterical neurosis 
with mild depression.  In a July 2001 decision, the RO 
distinguished the service-connected disabilities and assigned 
separate evaluations for (1) residuals of spinal cord 
concussion with osteoarthritis and arm pain, (2) hysterical 
neurosis with depression, and (3) headaches.  In a November 
2001 Notice of Disagreement, the veteran contended that an 
October 1987 Board decision was a product of CUE.  That 
decision denied service connection for headaches as a 
separate disorder, and found them to be a manifestation of 
hysterical neurosis for which the veteran had been granted 
service connection.

Until 1988, Board decisions were final when made and were not 
subject to review on the same factual basis.  38 U.S.C. 
§§ 4003, 4004 (1988) (since amended and renumbered as 
sections 7103 and 7104, respectively).  In 1988, Congress 
passed the Veterans' Judicial Review Act which provided for 
appeal from Board decisions to the United States Court of 
Veterans Appeals (since redesignated the Court of Appeals for 
Veterans Claims) (Court).  Pub. L. 100-687, 102 Stat. 4113 
(Nov. 18, 1988) (codified at 38 U.S.C.A. § 7251 et seq.).

The concept of revision of VA RO decisions that were the 
product of CUE has long been a part of VA law.  See 38 C.F.R. 
§ 3.105(a) ("Previous determinations which are final and 
binding . . . will be accepted as correct in the absence of 
clear and unmistakable error.")  Over the years, 
particularly since the Court began hearing cases in 1989, a 
body of jurisprudence developed that fleshed out, 
interpreted, and applied, section 3.105(a).  See, generally, 
Baldwin v. West, 13 Vet. App. 1 (1999).  Congress recently 
codified 38 C.F.R. § 3.105(a) as it had been applied to RO 
decisions.  See Pub. L.105-111, § 1(a)(1), 111 Stat. 2271 
(1997) (codified at 38 U.S.C.A. § 5109A).  In the course of 
codification, Congress did not invalidate or overturn the 
case law that had interpreted section 3.105(a).  Donovan v. 
West, 158 F.3d 1377, 1381-3 (Fed. Cir. 1998).

Although the Board had always had authority to "reconsider" 
its decisions, section 3.105(a) did not apply to Board 
decisions, and they were not subject to review for CUE.  
Smith v. Brown, 35 F.3d 1516, 1520-7 (1994).  While codifying 
section 3.105(a) as to RO decisions, Congress decided that 
Board decisions could be challenged as being CUE.  See Pub. 
L. 105-111, § 1(b)(1), 111 Stat. 2271 (Nov. 21, 1997) 
(codified at 38 U.S.C.A. § 7111) (providing that a Board 
decision is subject to revision on the grounds of CUE and 
will be reversed or revised if evidence establishes such 
error).  The case law that developed around section 3.105(a) 
was codified, as to Board decisions, at 38 C.F.R. §§ 20.1400-
20.1411 (2003).  It is these regulations, particularly 
section 20.1403 set forth in pertinent part below, that form 
the basis for adjudication of claims of CUE in Board 
decisions.

Sec. 20.1403  Rule 1403.  What 
constitutes clear and unmistakable error; 
what does not.

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law that, when called to the 
attention of later reviewers, compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

**********

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.
(d) Examples of situations that are not 
clear and unmistakable error.

(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

The October 1987 Board decision reviewed records of the 
veteran's service and postservice complaints and treatment.  
These records showed that another soldier fell on him shortly 
after he entered active service.  He briefly lost 
consciousness and was admitted to the base hospital with 
complaints of neck pain and headaches.  Diagnostic studies, 
including lumbar puncture and skull X rays, did not 
demonstrate pathology to account for his complaints.  He was 
treated conservatively and discharged to duty in January 
1967.  Later that month, he was readmitted with complaints of 
headaches and "shock-like sensations" in the legs with 
movement of the neck.  There was no neurologic deficit on 
examination, and his complaints were deemed to be entirely 
subjective.  Further treatment was unavailing, and a medical 
evaluation board was convened which discharged him from 
service.  The medical board diagnosis was spinal cord 
contusion secondary to trauma. 

The veteran's complaints of neck pain, headaches, and aches 
and pains in various other parts of his body, continued 
postservice.  An October 1967 electroencephalogram was 
consistent with a convulsive disorder associated with brain 
trauma.  The diagnoses after a November 1967 neuropsychiatric 
examination were moderate anxiety reaction, cervical spinal 
cord concussion, and post trauma cerebral concussion.  

An April 1968 VA examination was negative for a diagnosis of 
headaches, and repeat electroencephalography in 1969 and 1970 
was normal.  

An April 1970 VA outpatient treatment note recorded 
complaints of head pain.  Physical examination diagnosed 
headaches secondary to cervical head trauma.  Follow-up 
studies in May 1970, however, were negative for any 
neurological disorder despite continued complaints of 
headaches.  A psychiatric consultation was recommended but 
the appellant refused to report for the study.  

In 1972, a VA neurologist noted the appellant's complaints of 
headaches, but opined that the veteran's many complaints were 
due to an anxiety reaction, not a brain or spinal cord 
injury.  

A June 1974 neuropsychiatric examination noted a history of a 
spinal cord concussion, but failed to find any current 
residuals, and noted hysterical neurosis, conversion type.  A 
chronic headache disorder was not diagnosed notwithstanding 
the appellant's complaint of severe headaches.

A "hysterical neurosis" is the former name for a group of 
conditions now divided between conversion disorder and 
dissociative disorders.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1134 (28th ed. 1994).  A "conversion disorder" is a mental 
disorder characterized by conversion symptoms (loss or 
alteration of physical function suggesting physical illness, 
usually of the sensorimotor system) having no demonstrable 
physiological basis and whose physiological basis is 
suggested by (1) exacerbation of symptoms at times of 
psychological stress, (2) relief from tension or inner 
conflicts (primary gain) provided by the symptoms, or (3) 
secondary gains (support, attention, avoidance of unpleasant 
responsibilities) provided by the symptoms.  Id. at 494.

The veteran continued to complain of headaches and pain in 
the neck, shoulders, hips, and knees.  VA neurologic 
examinations were consistently negative for a chronic 
headache disorder, and they otherwise failed to disclose 
pathology to adequately explain his many and varied somatic 
complaints.  At a January 1976 VA psychiatric examination the 
veteran denied a history of headaches, and a pertinent 
diagnosis was not entered.  After a May 1980 VA examination, 
at which the appellant complained of headaches, the diagnosis 
was hysterical psychoneurosis, conversion type.  A headache 
disorder was not diagnosed.

Over the years, the veteran complained that his service-
connected disorder was identified and evaluated as a 
psychiatric one.  He contended, however, that since cervical 
X rays suggested arthritis, though most often described as 
"minimal osteoarthritis," and compression fractures at C2-
5, the service-connected disorder should be changed to a 
physiological one.  However, examiners were never able to 
link the minimal objective findings to the varied somatic 
complaints, including headaches and osteoarthritis of the 
hips, that the veteran made.

With regard to VA adjudication since his separation from 
service, the veteran was granted service connection for 
concussion of the spinal cord with anxiety, and a 30 percent 
evaluation was assigned from the day following his separation 
from service.  An August 1974 RO decision modified the 
service-connected disability to show that the hysterical 
neurosis was a residual of a spinal cord concussion.  

A January 1977 RO decision cited a report by J. Pennington 
Warter, M.D., that cervical X rays showed a fracture of C3 
and C4 compression.  Therefore, the RO incorporated cervical 
arthritis in the grant of service connection.  

In May 1981, Bilat Mian, M.D., noted a history of a head 
injury "while at work," and a continuing history of "on 
and off" headaches since.  Physical examination included a 
diagnosis of post traumatic headaches.

At a January 1986 VA examination, the veteran complained of 
headaches, that developed spontaneously or after exertion, at 
least twice each week.  The diagnosis was chronic hysterical 
neurosis with anxiety and depression.  A chronic headache 
disorder was not diagnosed.

In an April 1986 decision, the RO noted the veteran's 
complaints of headaches dating back to his active service, 
and incorporated headaches with the service connected 
hysterical neurosis with residuals of a spinal cord 
concussion and cervical arthritis.  The RO denied assigning a 
separate distinct evaluation for headaches.  The veteran 
appealed.  The October 1987 Board decision also denied 
service connection for headaches as a separate disorder.

Under the law applicable at the time of the October 1987 
Board decision, service connection was granted for disability 
resulting from injury or disease incurred or aggravated in 
service.  38 U.S.C. § 310 (1982); 38 C.F.R. § 3.303.  In 
addition, disability proximately caused by or resulting from 
service-connected disability was also granted service 
connection.  38 C.F.R. § 3.310(a).  However, the evaluation 
of the same disability under different diagnoses, referred to 
as "pyramiding," was to be avoided.  38 C.F.R. § 4.14.  The 
law is essentially the same today.

Another provision before the Board in 1987 was Note (4) to 
38 C.F.R. § 4.132 which provided:

When two diagnoses, one organic and the 
other psychophysiologic or 
psychoneurotic, are presented covering 
the organic and psychiatric aspects of a 
single disability entity, only one 
percentage evaluation will be assigned 
under the appropriate diagnostic code 
determined by the rating board to 
represent the major degree of disability.  
When the diagnosis of the same basic 
disability is changed from an organic one 
to one in the psychophysiologic or 
psychoneurotic categories, the condition 
will be rated under the new diagnosis.

Under Note (4) 38 C.F.R. § 4.132 the claimant could not be 
compensated for a hysterical neurosis with headaches and for 
physiological headaches as the complaints were the very 
manifestation of the disorder.  It would have constituted 
pyramiding to separately rate headaches twice.  38 C.F.R. § 
4.14.  

After reviewing the evidence and the applicable law, the 
Board, in the 1987 decision, noted that, although the veteran 
intermittently complained of headaches from the time of the 
in-service injury, repeated and extensive neurologic 
examinations, to include various diagnostic studies, failed 
to disclose any pathology to which headaches could be 
attributed.  Accordingly, examiners, and the Board, were 
constrained to conclude that headaches were a manifestation 
of the hysterical neurosis for which service connection had 
already been granted.  Again, granting a separate evaluation 
for headaches would have been pyramiding.  38 C.F.R. § 4.14.  
Thus the October 1987 Board decision was not CUE. 

In reaching this decision the Board notes that in a July 2001 
rating decision, the RO, citing Esteban v. Brown, 6 Vet. App. 
259 (1994), granted service connection for headaches as a 
disorder separate from hysterical neurosis, conversion type.  
Esteban teaches that, if the claimant has two disabilities, 
each with its own distinct symptoms and rating criteria, they 
must be separately rated and the rule against pyramiding is 
not violated.  The veteran contends that the RO grant of 
service connection for headaches as a separate disorder in 
July 2001 is proof that service connection should have been 
granted for headaches as a separate disorder in the October 
1987 Board decision.

The veteran's argument fails, however, because the July 2001 
RO decision was based, in large part, on Esteban, and Esteban 
is based, in large part, on 38 C.F.R. § 4.25(b) ("Except as 
otherwise provided in this schedule, the disabilities arising 
from a single disease entity, . . . are to be rated 
separately . . . .").  However, Esteban had not, of course, 
been decided in 1987 nor, for that matter, was 38 C.F.R. 
§ 4.125(b) then in effect.  The regulation was not added 
until 1989.  See 54 Fed. Reg. 27161 (June 28, 1989).  
Accordingly, the July 2001 RO decision, based, as it was, on 
an interpretation of a regulation not in effect at the time 
of the 1987 Board decision, is completely irrelevant to the 
1987 Board decision.  38 C.F.R. § 20.1403(e).




ORDER

The October 1987 Board decision was not CUE.  


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



